Title: Cash Accounts, March 1763
From: Washington, George
To: 



[March 1763]



Cash


Mar. 7—
To Ditto of Mr [Charles] Green
£10. 0.0


14—
To Ditto of Mr Bell for Cart Wheels
5. 0.0



16—
To Robt Alexander for Balle of Bond
3. 0.0


26—
To Mr [Thomas Hanson] Marshall for Balle ofAcct from C: [John] Posey
5.15.7 1/2


Contra


Mar: 5—
By 706 Bushl Oyster shells @18/
6. 7.0



By Saml Moxley for Wheat
11.11.4


16—
By Mrs Washington 3/—By Mr [Bryan] Fairfax£7
7. 3.0


26—
By 10 Bushl of Oysters 10/—Gerrd Bowling30/
2. 0.0


